—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that his guilty plea was not voluntary, knowing and intelligent (see generally, People v Moore, 147 AD2d 745; see also, People v Davis, 161 AD2d 787, lv denied 76 NY2d 939). We likewise reject the contention of defendant that the sentence is unduly harsh or severe. Because defendant did not assert in County Court that he was denied his constitutional right to a speedy trial, he has failed to preserve that contention for our review (see, People v Moss, 188 AD2d 620, 620-621, lv denied 81 NY2d 890; People v Larry, 178 AD2d 282, lv denied 79 NY2d 1003; see also, People v Ferguson, 192 AD2d 800, lv denied 82 NY2d 717), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Cayuga County Court, Corning, J. — Rape, 3rd Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder and Law-ton, JJ.